Exhibit COMMON STOCK WARRANT CHANGDA INTERNATIONAL HOLDINGS, INC. NEITHER THIS WARRANT NOR THE SHARES OF STOCK ISSUABLE UPON EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). NO SALE, TRANSFER OR OTHER DISPOSITION OF THIS WARRANT OR SAID SHARES MAYBE EFFECTED WITHOUT (i)AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, (ii)AN OPINION OF COUNSEL SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR (iii)RECEIPT OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED. THE WARRANT EVIDENCED HEREBY IS NON-TRANSFERABLE Right to Purchase1,130,000 Shares of Common Stock Changda International Holdings, Inc.a Nevada corporation (the "Company") hereby certified that, for value received, Marshall Islands Company, is entitled, on the terms set forth below, to purchase from the Company at any time during the period commencing on January 2, 2009 (the "Exercisability Date") and, subject to the provisions of Section1 below, ending at 5:00p.m., Easter Standard time, on January 2, 2012, One million one hundred thirty Thousand(1,130,000) fully paid and nonassessable shares of the common stock, par value $0.001 per share (the "Warrant Shares"), of the Company, at a price of $1.20 per share, subject to adjustments as provided below (the "Purchase Price").
